DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 8/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	 Claims 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 17-23 are directed towards a machine-readable medium. The specification and claim do not explicitly define that a machine-readable medium, as claimed, does not include transitory forms of media. It typically covers forms of non-transitory tangible media and transitory propagating signals per se, particularly when the specification is silent. When the broadest reasonable interpretation of a claim covers a signal per se, the claims are rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. It is suggested that the claims be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 9-10, 17, 22-24 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the PCT application of Intel (PCT Pub. No. WO 2018/063998 A1, referred to as Intel and admitted by the applicant’s IDS filed on 8/17/2022).

Regarding claim 1, Intel discloses a processor (See Intel; Fig.9; Hardware resources 900 including one or more processor 910) comprising: one or more circuits (See Intel; Fig.9; one or more communication resources 930) to cause data to be communicated between one or more physical (PHY) Fifth Generation New Radio (5G-NR) network layers corresponding to one or more first vendors and one or more medium access control (MAC) 5G-NR network layers corresponding to one or more second vendors (See Par. [3], [16]-[17], [105] and Fig. 2 of Intel for a reference to a new radio (NR) BS for providing a set of UEs access to a 5G Core network. Data is exchanged between a set of distributing units (DUs) [Fig. 2; 204 & 206], comprising a physical layer (PHY) entity and a central unit (CU) [Fig. 2; 202], comprising a medium access control layer (MAC) entity) using a first interface (See Par. [20]-[24], [27] and Fig. 2 of Intel for a reference to a MAC-PHY interface(s) [Fig. 2; 2018 & 220] configured to enable communication between the DUs and the CU. MAC-PHY interface is a proprietary interface [Vendor-specific interface]).  


Regarding claim 9, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a system comprising: one or more processors (See Intel; Fig.9; Hardware resources 900 including one or more processor 910).


Regarding claim 10, Intel discloses wherein the first interface translates the data to be communicated between the one or more PHY 5G-NR network layers and the one or more MAC 5G-NR network layers (See Par. [44], [90], [124], [139] and Fig. 4 of Intel for a reference to the MAC layer performs mapping between logical channels and transport channels, multiplexing of MAC SDUs from one or more logical channel onto transport blocks to be transferred to the PHY layer via transport channels over an API).


  	Regarding claim 17, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a machine-readable medium having stored thereon a set of instructions (See Intel;  Par. [139] for a reference to a machine- readable storage medium wherein, when the program code is loaded into and executed by a machine).


Regarding claim 22, Intel discloses translate, using the first interface, the data to be communicated from one or more second interfaces for each of the one or more MAC 5G-NR network layers corresponding to the one or more second vendors to a third interface corresponding to the one or more PHY 5G-NR network layers (See Par. [44], [90], [124], [139] and Fig. 4 of Intel for a reference to the MAC layer performs mapping between logical channels and transport channels, multiplexing of MAC SDUs from one or more logical channel onto transport blocks to be transferred to the PHY layer via transport channels over an API).  


Regarding claim 23, Intel discloses translate, using the first interface, the data to be communicated from a second interface corresponding to the one or more PHY 5G-NR network layers to one or more third interfaces for each of the one or more MAC 5G-NR network layers corresponding to the one or more second vendors (See Par. [44], [90], [124], [139] and Fig. 4 of Intel for a reference to the MAC layer performs mapping between logical channels and transport channels, multiplexing of MAC SDUs from one or more logical channel onto transport blocks to be transferred to the PHY layer via transport channels over an API).  
  

Regarding claim 24, the claim is interpreted and rejected for the same reasons as set forth in claim 1.  


Regarding claim 29, Intel discloses translating, by the first interface, the data received from one or more second interfaces for each of the one or more MAC 5G-NR network layers corresponding to the one or more second vendors to a third interface corresponding to the one or more PHY 5G-NR network layers (See Par. [44], [90], [124], [139] and Fig. 4 of Intel for a reference to the MAC layer performs mapping between logical channels and transport channels, multiplexing of MAC SDUs from one or more logical channel onto transport blocks to be transferred to the PHY layer via transport channels over an API).  


Regarding claim 30, Intel discloses translating, by the first interface, the data received from a second interface corresponding to the one or more PHY 5G-NR network layers to one or more third interfaces for each of the one or more MAC 5G-NR network layers corresponding to the one or more second vendors (See Par. [44], [90], [124], [139] and Fig. 4 of Intel for a reference to the MAC layer performs mapping between logical channels and transport channels, multiplexing of MAC SDUs from one or more logical channel onto transport blocks to be transferred to the PHY layer via transport channels over an API).


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 2-8, 11-16, 18-21 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Intel in view of Bakalash et al. (US. Pub. No. 2008/0165198 A1).

Regarding claim 2, Intel does not explicitly disclose the processor of claim 1, further comprising: a PHY 5G-NR driver to provide an application programming interface to the first interface; one or more signal processing libraries accessible through the application programming interface; and one or more parallel processing units accessible through the application programming interface.

However, Bakalash discloses a PHY 5G-NR driver to provide an application programming interface to the first interface (See Par. [48], [63]-[64] and Figs. 1, 6 & 7 of Bakalash for a reference to the CPU 120 comprises a vendor’s graphic processing unit (GPU) driver for allowing the GPUs to interact with the graphic libraries through the software hub driver 123 [mapped to an API]); 
one or more signal processing libraries accessible through the application programming interface (See Par. [28], [31], [48], [51] of Bakalash for a reference to the CPU 120 comprises one or more graphics libraries 122 for storing data used to implement the graphic commands. GPU drivers allow GPUs to interact with graphics libraries through the software hub driver 123 [mapped to the API]); and 
one or more parallel processing units accessible through the application programming interface (See Par. [48], [50], [76]-[78] and Fig. 1 of Bakalash for a reference to the hardware hub of the CPU is interfaced with a plurality (Cluster) of graphic processing units (GPUs) 130, arranged in a parallel architecture and support parallel processing. The software hub 110 [API] composites graphic output for display according to parallel mode).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Bakalash and Intel. The motivation of combination is improving the system’s efficiency, by improving the performance of the GPU when implementing the parallel processing of graphics. (Bakalash; Par. [14]).

Regarding claim 3, Intel discloses wherein the first interface translates the data communicated by the one or more MAC 5G-NR network layers and provides the data to the PHY 5G-NR driver through the application programming interface (See Par. [44], [90], [124], [139] and Fig. 4 of Intel for a reference to the MAC layer performs mapping between logical channels and transport channels, multiplexing of MAC SDUs from one or more logical channel onto transport blocks to be transferred to the PHY layer via transport channels over an API).  


Regarding claim 4, Intel does not explicitly disclose wherein the one or more MAC 5G-NR network layers corresponding to the one or more second vendors use the first interface to communicate data to one or more functions provided by one or more signal processing libraries to be performed by one or more parallel processing units.  

However, Bakalash discloses wherein the one or more MAC 5G-NR network layers corresponding to the one or more second vendors use the first interface to communicate data to one or more functions provided by one or more signal processing libraries to be performed by one or more parallel processing units (See Par. [32], [50], [52] of Bakalash for a reference to the hardware hub 110 distributes data streams and graphics between GPUs and composites graphics output for display according to the parallel mode. Hardware hub controls the application 121 along with the graphic library 122).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Bakalash and Intel. The motivation of combination is improving the system’s efficiency, by improving the performance of the GPU when implementing the parallel processing of graphics. (Bakalash; Par. [14]).

Regarding claim 5, Intel does not explicitly disclose wherein the one or more PHY 5G-NR network layers comprise an application programming interface to perform parallel computing accessible through the first interface. 

However, Bakalash discloses wherein the one or more PHY 5G-NR network layers comprise an application programming interface to perform parallel computing accessible through the first interface (See Par. [48], [51], [61] and Figs. 6 & 7 of Bakalash for a reference to software hub driver 123 [Mapped to the API] determines and forwards graphics commands [Functions] and data streams to the cluster of GPUs 130 to perform parallel processing via the CPU interface).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Bakalash and Intel. The motivation of combination is improving the system’s efficiency, by improving the performance of the GPU when implementing the parallel processing of graphics. (Bakalash; Par. [14]).


Regarding claim 6, Intel does not explicitly disclose wherein the one or more PHY 5G-NR network layers comprise one or more signal processing libraries implementing operations to be performed by one or more parallel processing units, the operations invoked using the first interface.  

However, Bakalash discloses wherein the one or more PHY 5G-NR network layers comprise one or more signal processing libraries implementing operations to be performed by one or more parallel processing units, the operations invoked using the first interface (See Par. [48], [50]-[51], [76]-[78] of Bakalash for a reference to the CPU 120 comprises one or more graphics libraries 122 for storing data used to implement the graphic commands. GPU drivers allow GPUs to interact with graphics libraries through the software hub driver 123 [mapped to the API]. he hardware hub of the CPU is interfaced with a plurality (Cluster) of graphic processing units (GPUs) 130, arranged in a parallel architecture and support parallel processing. The software hub 110 [API] composites graphic output for display according to parallel mode).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Bakalash and Intel. The motivation of combination is improving the system’s efficiency, by improving the performance of the GPU when implementing the parallel processing of graphics. (Bakalash; Par. [14]).


Regarding claim 7, Intel does not explicitly disclose wherein the one or more PHY 5G-NR network layers comprise a second interface to access one or more parallel processing units, the second interface usable by the first interface to communicate the data from the one or more MAC 5G-NR network layers to the one or more parallel processing units.  

However, Bakalash discloses wherein the one or more PHY 5G-NR network layers comprise a second interface to access one or more parallel processing units, the second interface usable by the first interface to communicate the data from the one or more MAC 5G-NR network layers to the one or more parallel processing units (See Par. [32], [50], [52] of Bakalash for a reference to the hardware hub 110 distributes data streams and graphics between GPUs and composites graphics output for display according to the parallel mode. Hardware hub controls the application 121 along with the graphic library 122).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Bakalash and Intel. The motivation of combination is improving the system’s efficiency, by improving the performance of the GPU when implementing the parallel processing of graphics. (Bakalash; Par. [14]).


Regarding claim 8, Intel does not explicitly disclose wherein the first interface indicates one or more signal processing operations to be performed by the one or more parallel processing units using the second interface.  

However, Bakalash discloses wherein the first interface indicates one or more signal processing operations to be performed by the one or more parallel processing units using the second interface (See Par. [64]  and Fig. 7 of Bakalash for a reference to OS interface [First interface] is responsible for the interception of graphic commands from the graphics library, forwarding and creating graphic commands [functions] to vendor’s GPU driver, and controlling the hardware hub [Second interface], which distributes data streams and commands to the plurality of GPUs for parallel processing).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Bakalash and Intel. The motivation of combination is improving the system’s efficiency, by improving the performance of the GPU when implementing the parallel processing of graphics. (Bakalash; Par. [14]).


	  Regarding claim 11, Intel does not explicitly disclose wherein: the one or more PHY 5G-NR network layers comprise a driver to access one or more signal processing libraries; the driver provides an application programming interface; and the first interface translates the data to be communicated based, at least in part, on the signal processing libraries accessible by the application programming interface.  

However, Bakalash discloses wherein: the one or more PHY 5G-NR network layers comprise a driver to access one or more signal processing libraries (See Par. [48], [51], [63]-[64] and Figs. 1, 6 & 7 of Bakalash for a reference to the CPU 120 comprises a vendor’s graphic processing unit (GPU) driver for allowing the GPUs to interact with the graphic libraries through the software hub driver 123 [mapped to an API]. The CPU 120 comprises one or more graphics libraries 122 for storing data used to implement the graphic commands. GPU drivers allow GPUs to interact with graphics libraries through the software hub driver 123); 
the driver provides an application programming interface (See Par. [48], [51], [61] and Figs. 6 & 7 of Bakalash for a reference to software hub driver 123 [Mapped to the API] determines and forwards graphics commands [Functions] and data streams to the cluster of GPUs 130 to perform parallel processing via the CPU interface); and 
the first interface translates the data to be communicated based, at least in part, on the signal processing libraries accessible by the application programming interface (See Par. [48], [50], [76]-[78] and Fig. 1 of Bakalash for a reference to the hardware hub of the CPU is interfaced with a plurality (Cluster) of graphic processing units (GPUs) 130, arranged in a parallel architecture and support parallel processing. The software hub 110 [API] composites graphic output for display according to parallel mode).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Bakalash and Intel. The motivation of combination is improving the system’s efficiency, by improving the performance of the GPU when implementing the parallel processing of graphics. (Bakalash; Par. [14]).


Regarding claim 12, Intel does not explicitly disclose wherein the one or more PHY 5G-NR network layers comprise one or more signal processing libraries and the first interface determines one or more operations of the one or more signal processing libraries to be performed by one or more parallel processing units based, at least in part, on the data to be communicated.  

However, Bakalash discloses wherein the one or more PHY 5G-NR network layers comprise one or more signal processing libraries and the first interface determines one or more operations of the one or more signal processing libraries to be performed by one or more parallel processing units based, at least in part, on the data to be communicated (See Par. [48], [50]-[51], [76]-[78] of Bakalash for a reference to the CPU 120 comprises one or more graphics libraries 122 for storing data used to implement the graphic commands. GPU drivers allow GPUs to interact with graphics libraries through the software hub driver 123 [mapped to the API]. he hardware hub of the CPU is interfaced with a plurality (Cluster) of graphic processing units (GPUs) 130, arranged in a parallel architecture and support parallel processing. The software hub 110 [API] composites graphic output for display according to parallel mode).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Bakalash and Intel. The motivation of combination is improving the system’s efficiency, by improving the performance of the GPU when implementing the parallel processing of graphics. (Bakalash; Par. [14]).


Regarding claim 13, Intel does not explicitly disclose wherein the one or more PHY 5G-NR network layers comprise a second interface to access one or more parallel processing units, and the first interface accesses the one or more parallel processing units through the second interface.  

However, Bakalash discloses wherein the one or more PHY 5G-NR network layers comprise a second interface to access one or more parallel processing units (See Par. [32], [50], [52] of Bakalash for a reference to the hardware hub 110 distributes data streams and graphics between GPUs and composites graphics output for display according to the parallel mode. Hardware hub controls the application 121 along with the graphic library 122), and the first interface accesses the one or more parallel processing units through the second interface (See Par. [64]  and Fig. 7 of Bakalash for a reference to OS interface [First interface] is responsible for the interception of graphic commands from the graphics library, forwarding and creating graphic commands [functions] to vendor’s GPU driver, and controlling the hardware hub [Second interface], which distributes data streams and commands to the plurality of GPUs for parallel processing).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Bakalash and Intel. The motivation of combination is improving the system’s efficiency, by improving the performance of the GPU when implementing the parallel processing of graphics. (Bakalash; Par. [14]).


Regarding claim 14, Intel does not explicitly disclose wherein the one or more PHY 5G-NR network layers comprise a second interface, and the first interface indicates one or more signal processing functions to be performed by one or more parallel processing units using the second interface.  

However, Bakalash discloses wherein the one or more PHY 5G-NR network layers comprise a second interface (See Par. [32], [50], [52] of Bakalash for a reference to the hardware hub 110 distributes data streams and graphics between GPUs and composites graphics output for display according to the parallel mode. Hardware hub controls the application 121 along with the graphic library 122), and the first interface indicates one or more signal processing functions to be performed by one or more parallel processing units using the second interface (See Par. [64]  and Fig. 7 of Bakalash for a reference to OS interface [First interface] is responsible for the interception of graphic commands from the graphics library, forwarding and creating graphic commands [functions] to vendor’s GPU driver, and controlling the hardware hub [Second interface], which distributes data streams and commands to the plurality of GPUs for parallel processing).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Bakalash and Intel. The motivation of combination is improving the system’s efficiency, by improving the performance of the GPU when implementing the parallel processing of graphics. (Bakalash; Par. [14]).


Regarding claim 15, Intel discloses wherein: the first interface translates the data to be communicated from the one or more second interfaces to the one or more third interfaces (See Par. [44], [90], [124], [139] and Fig. 4 of Intel for a reference to the MAC layer performs mapping between logical channels and transport channels, multiplexing of MAC SDUs from one or more logical channel onto transport blocks to be transferred to the PHY layer via transport channels over an API).

Intel does not explicitly disclose each of the one or more MAC 5G-NR network layers corresponding to the one or more second vendors comprise one or more second interfaces; each of the one or more PHY 5G-NR network layers comprise one or more third interfaces.

However, Bakalash discloses  each of the one or more MAC 5G-NR network layers corresponding to the one or more second vendors comprise one or more second interfaces (See Par. [32], [50], [52] of Bakalash for a reference to the hardware hub 110 distributes data streams and graphics between GPUs and composites graphics output for display according to the parallel mode. Hardware hub controls the application 121 along with the graphic library 122); each of the one or more PHY 5G-NR network layers comprise one or more third interfaces (See Par. [32], [50], [52] of Bakalash for a reference to the hardware hub 110 distributes data streams and graphics between GPUs and composites graphics output for display according to the parallel mode. Hardware hub controls the application 121 along with the graphic library 122).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Bakalash and Intel. The motivation of combination is improving the system’s efficiency, by improving the performance of the GPU when implementing the parallel processing of graphics. (Bakalash; Par. [14]).



Regarding claim 16, Intel discloses wherein: the first interface translates the data to be communicated from the one or more second interfaces to the one or more third interfaces (See Par. [44], [90], [124], [139] and Fig. 4 of Intel for a reference to the MAC layer performs mapping between logical channels and transport channels, multiplexing of MAC SDUs from one or more logical channel onto transport blocks to be transferred to the PHY layer via transport channels over an API).

Intel does not explicitly disclose each of the one or more PHY 5G-NR network layers comprise one or more second interfaces; each of the one or more MAC 5G-NR network layers corresponding to the one or more second vendors comprise one or more third interfaces.

However, Bakalash discloses each of the one or more PHY 5G-NR network layers comprise one or more second interfaces (See Par. [32], [50], [52] of Bakalash for a reference to the hardware hub 110 distributes data streams and graphics between GPUs and composites graphics output for display according to the parallel mode. Hardware hub controls the application 121 along with the graphic library 122); each of the one or more MAC 5G-NR network layers corresponding to the one or more second vendors comprise one or more third interfaces (See Par. [32], [50], [52] of Bakalash for a reference to the hardware hub 110 distributes data streams and graphics between GPUs and composites graphics output for display according to the parallel mode. Hardware hub controls the application 121 along with the graphic library 122). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Bakalash and Intel. The motivation of combination is improving the system’s efficiency, by improving the performance of the GPU when implementing the parallel processing of graphics. (Bakalash; Par. [14]).


Regarding claim 18, Intel does not explicitly disclose determine one or more signal processing operations corresponding to the one or more PHY 5G-NR network layers to be performed by one or more parallel processing units; communicate the data using the first interface to a second interface, the second interface corresponding to the one or more parallel processing units; and perform the one or more signal processing operations on the data using the one or more parallel processing units.  

However, Bakalash discloses determine one or more signal processing operations corresponding to the one or more PHY 5G-NR network layers to be performed by one or more parallel processing units (See Par. [48], [50], [76]-[78] and Fig. 1 of Bakalash for a reference to the hardware hub of the CPU is interfaced with a plurality (Cluster) of graphic processing units (GPUs) 130, arranged in a parallel architecture and support parallel processing. The software hub 110 [API] composites graphic output for display according to parallel mode); communicate the data using the first interface to a second interface, the second interface corresponding to the one or more parallel processing units (See Par. [64]  and Fig. 7 of Bakalash for a reference to OS interface [First interface] is responsible for the interception of graphic commands from the graphics library, forwarding and creating graphic commands [functions] to vendor’s GPU driver, and controlling the hardware hub [Second interface], which distributes data streams and commands to the plurality of GPUs for parallel processing); and 
perform the one or more signal processing operations on the data using the one or more parallel processing units (See Par. [32], [50], [52] of Bakalash for a reference to the hardware hub 110 distributes data streams and graphics between GPUs and composites graphics output for display according to the parallel mode. Hardware hub controls the application 121 along with the graphic library 122).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Bakalash and Intel. The motivation of combination is improving the system’s efficiency, by improving the performance of the GPU when implementing the parallel processing of graphics. (Bakalash; Par. [14]).


Regarding claim 19, Intel does not explicitly disclose wherein the one or more MAC 5G- NR network layers comprise one or more third interfaces associated with each of the one or more second vendors, and the first interface translates the data to be communicated from the one or more third interfaces to the second interface.  

However, Bakalash discloses wherein the one or more MAC 5G- NR network layers comprise one or more third interfaces associated with each of the one or more second vendors, and the first interface translates the data to be communicated from the one or more third interfaces to the second interface (See Par. [32], [50], [52] of Bakalash for a reference to the hardware hub 110 distributes data streams and graphics between GPUs and composites graphics output for display according to the parallel mode. Hardware hub controls the application 121 along with the graphic library 122).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Bakalash and Intel. The motivation of combination is improving the system’s efficiency, by improving the performance of the GPU when implementing the parallel processing of graphics. (Bakalash; Par. [14]).


Regarding claim 20, Intel does not explicitly disclose wherein the one or more PHY 5G-NR network layers comprise a second interface to access one or more parallel processing units usable by the one or more PHY 5G-NR network layers, and the first interface uses the second interface to communicate the data from the one or more MAC 5G-NR network layers to the one or more parallel processing units.  

However, Bakalash discloses wherein the one or more PHY 5G-NR network layers comprise a second interface to access one or more parallel processing units usable by the one or more PHY 5G-NR network layers, and the first interface uses the second interface to communicate the data from the one or more MAC 5G-NR network layers to the one or more parallel processing units (See Par. [32], [50], [52] of Bakalash for a reference to the hardware hub 110 distributes data streams and graphics between GPUs and composites graphics output for display according to the parallel mode. Hardware hub controls the application 121 along with the graphic library 122).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Bakalash and Intel. The motivation of combination is improving the system’s efficiency, by improving the performance of the GPU when implementing the parallel processing of graphics. (Bakalash; Par. [14]).


Regarding claim 21, Intel does not explicitly disclose wherein the one or more PHY 5G-NR network layers comprise an application programming interface to perform parallel computing accessible through the first interface.  

However, Bakalash discloses wherein the one or more PHY 5G-NR network layers comprise an application programming interface to perform parallel computing accessible through the first interface (See Par. [48], [51], [61] and Figs. 6 & 7 of Bakalash for a reference to software hub driver 123 [Mapped to the API] determines and forwards graphics commands [Functions] and data streams to the cluster of GPUs 130 to perform parallel processing via the CPU interface).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Bakalash and Intel. The motivation of combination is improving the system’s efficiency, by improving the performance of the GPU when implementing the parallel processing of graphics. (Bakalash; Par. [14]).


Regarding claim 25, Intel discloses receiving, by the first interface, the data (See Par. [3], [16]-[17], [105] and Fig. 2 of Intel for a reference to a new radio (NR) BS for providing a set of UEs access to a 5G Core network. Data is exchanged between a set of distributing units (DUs) [Fig. 2; 204 & 206], comprising a physical layer (PHY) entity and a central unit (CU) [Fig. 2; 202], comprising a medium access control layer (MAC) entity); 

Intel does not explicitly disclose determining, by the first interface, one or more tasks to be performed by one or more parallel processing units corresponding to a second interface of the one or more PHY 5G- NR network layers; instructing, by the first interface through the second interface, the one or more parallel processing units to perform the one or more tasks; receiving, by the first interface, a request for results corresponding to the one or more tasks; and transmitting, by the second interface to the first interface, the results corresponding to the one or more tasks.  

However, Bakalash discloses determining, by the first interface, one or more tasks to be performed by one or more parallel processing units corresponding to a second interface of the one or more PHY 5G- NR network layers (See Par. [48], [50], [76]-[78] and Fig. 1 of Bakalash for a reference to the hardware hub of the CPU is interfaced with a plurality (Cluster) of graphic processing units (GPUs) 130, arranged in a parallel architecture and support parallel processing. The software hub 110 [API] composites graphic output for display according to parallel mode); 
instructing, by the first interface through the second interface, the one or more parallel processing units to perform the one or more tasks (See Par. [32], [50], [52] of Bakalash for a reference to the hardware hub 110 distributes data streams and graphics between GPUs and composites graphics output for display according to the parallel mode. Hardware hub controls the application 121 along with the graphic library 122); 
receiving, by the first interface, a request for results corresponding to the one or more tasks (See Par. [57] of Bakalash for a reference to the control unit accepts processing commands [Request] from the software hub driver. Commands are transmitted to GPUs for processing); and transmitting, by the second interface to the first interface, the results corresponding to the one or more tasks (See Par. [57] of Bakalash for a reference to the processing results of the GPUs are transmitted to the CPU interface for display using the hardware hub);.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Bakalash and Intel. The motivation of combination is improving the system’s efficiency, by improving the performance of the GPU when implementing the parallel processing of graphics. (Bakalash; Par. [14]).

Regarding claim 26, Intel does not explicitly disclose wherein the second interface comprises an application programming interface to facilitate interaction with the one or more parallel processing units.  

However, Bakalash discloses wherein the second interface comprises an application programming interface to facilitate interaction with the one or more parallel processing units (See Par. [48], [51], [61] and Figs. 6 & 7 of Bakalash for a reference to software hub driver 123 [Mapped to the API] determines and forwards graphics commands [Functions] and data streams to the cluster of GPUs 130 to perform parallel processing via the CPU interface).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Bakalash and Intel. The motivation of combination is improving the system’s efficiency, by improving the performance of the GPU when implementing the parallel processing of graphics. (Bakalash; Par. [14]).

Regarding claim 27, Intel does not explicitly disclose wherein the PHY 5G-NR network layers comprise a second interface to facilitate interaction between the first interface and one or more parallel processing units usable to perform one or more signal processing operations corresponding to the PHY 5G-NR network layers.  

However, Bakalash discloses wherein the PHY 5G-NR network layers comprise a second interface to facilitate interaction between the first interface and one or more parallel processing units usable to perform one or more signal processing operations corresponding to the PHY 5G-NR network layers (See Par. [32], [50], [52] of Bakalash for a reference to the hardware hub 110 distributes data streams and graphics between GPUs and composites graphics output for display according to the parallel mode. Hardware hub controls the application 121 along with the graphic library 122).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Bakalash and Intel. The motivation of combination is improving the system’s efficiency, by improving the performance of the GPU when implementing the parallel processing of graphics. (Bakalash; Par. [14]).


Regarding claim 28, Intel does not explicitly disclose wherein the PHY 5G-NR network layers comprise an application programming interface to perform parallel computing operations, and the first interface communicates the data based, at least in part, on the application programming interface.  

However, Bakalash discloses wherein the PHY 5G-NR network layers comprise an application programming interface to perform parallel computing operations, and the first interface communicates the data based, at least in part, on the application programming interface (See Par. [48], [51], [61] and Figs. 6 & 7 of Bakalash for a reference to software hub driver 123 [Mapped to the API] determines and forwards graphics commands [Functions] and data streams to the cluster of GPUs 130 to perform parallel processing via the CPU interface).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Bakalash and Intel. The motivation of combination is improving the system’s efficiency, by improving the performance of the GPU when implementing the parallel processing of graphics. (Bakalash; Par. [14]).




Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Krishnaswamy et al. (US. Pub. No. 2020/0221473 A1) discloses off-loading at least some of the baseband processing for signals received at or transmitted by at least one overloaded radio point to at least one other radio point.
Karaki et al. (US. Pub. No. 2020/0404671 A1) discloses a method for configuring time resources on an uplink channel.  
Grant et al. (US. Pub. No. 2020/0351069 A1) discloses efficient configuration of spatial relations for reference signal (RS) resources used in communication between a user equipment (UE) and a network node in a wireless communication network.

11.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.F/Examiner, Art Unit 2413            

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413